Citation Nr: 1418937	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1965 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The case was remanded in January 2011 and in July 2012 for additional development.  

The appeal is REMANDED to an Agency of Original Jurisdiction. 


REMAND

In its remand in July 2012, the Board directed that the Veteran be afforded a VA examination by an audiologist.  The requested VA examination was conducted in August 2012, but the examination does not address evidence in service of an upward shift of 15 decibels at 4000 Hertz.  As the opinion is inadequate to decide the applicable theories of service connection further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by a VA examiner, who has not previously evaluated the Veteran or reviewed the claim, to determine:





Whether it is at least as likely as not that the current bilateral hearing loss disability or separately in either ear or tinnitus or both hearing loss, including separately in each ear and tinnitus are related:

a).  To a left ear infection in December 1966; or, 

b).  To noise exposure in the Veteran's duties as a military policeman. 

In formulating the opinion, the VA examiner is to explain the clinical significance: 

Of a 25 decibel threshold at 500 Hertz and an upward shift of 15 decibels at 4000 Hertz, apparently in each ear, but surely in one ear, when the test results are converted from ASA units to ISO units on separation examination; 

A single episode of otitis externa and serous otitis media in the left ear in service; 

After service evidence of recurrent left ear infections, documented in private medical records, from 1972 to 1975, from 1990 to 1992, and from 2001 to 2008; 

In April 2008, the Veteran had a tube inserted in the left ear for Eustachian tube dysfunction and chronic left ear otitis media; and,  



On VA examination in July 2008, the diagnoses were mixed hearing loss in the left ear and sensorineural hearing loss in the right ear.

2.  After the development has been completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


